DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/22 has been entered.
 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application should be submitted. 37 CFR 41.154(b).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Action/Status of Claims
	Claims 1, 3-7, 10-18, 21-22 are pending in this application. Claim 22 is new. Claims 1, 4-7 remain withdrawn as being directed to a non-elected invention. Claims 3, 10-18, 21-22 are being examined in this office action. 

Claim interpretation
	Applicants have added the limitation wherein said polyol derivative non-ionic surfactant (which they have defined within the same claim to be chosen from sucrose esters, sorbitan esters, glucose esters and mixtures thereof) does not stimulate resistance to abiotic stress. This is a property of the claimed sucrose esters, sorbitan esters, etc. as the specifically disclosed polyethoxylated sorbitan laurate is known to stimulate resistance to abiotic stress as is taught by EP2183959 and it is known, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, because the prior art teaches the same ethoxylated sorbitan esters, e.g. ethoxylated sorbitan monolaurate that are instantly disclosed and exemplified then obviously they have the same properties which are instantly claimed. Thus, the examiner is interpreting the claimed method as stimulating plant growth comprising applying an effective amount of the selected non-ionic surfactant to the plant and/or seeds, roots, etc. before or after sowing to promote germination and/or root growth and if the same compounds that are instantly claimed and/or disclosed in applicant’s specification are used on the same plants then they must obviously/inherently have the same properties claimed even if the prior art teaches that they do have activity to stimulate resistance to abiotic stress because applicant’s have not distinguished the plants being treated as part of their claimed method to be different from those of the prior art and all plants being grown outdoors will encounter/have some degree of abiotic stress because they will encounter wind, changing temperatures, variations in moisture, etc. routinely during the growing season.
                                                                                                                         
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 10-18, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-46 of copending Application No. 16636346 (‘346). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘346 and the instant application are drawn to methods of biostimulating a plant, specifically improving/promoting germination and/or elongation of roots, etc. wherein compositions comprising the same amounts of sugar derivatives, specifically sucrose stearate are applied to the plants, stems, seeds, etc. via compositions (aqueous solutions), specifically to same plants as are instantly claimed, e.g. vegetable plants, cereals, etc., which comprise the same concentrations of these sugar derivatives/sucrose stearate. ‘346 merely further requires the addition of a sterol which is not excluded from the instantly claimed method which uses “comprising” as the transitional phrase. As such, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed in copending application 16636346.
Claims 3, 10-18, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-43 of copending Application No. 16636347 (347). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘347 and the instant application are drawn to methods of biostimulating a plant, specifically improving/promoting germination and/or elongation of roots, etc. wherein compositions comprising the same amounts of sugar derivatives, specifically sucrose stearate are applied to the plants, stems, seeds, etc. via compositions (aqueous solutions), specifically to same plants as are instantly claimed, e.g. vegetable plants, cereals, etc., and which comprise the same concentrations of these sugar derivatives/sucrose stearate. ‘347 merely further requires the addition of a sterol which is not excluded from the instantly claimed method which uses “comprising” as the transitional phrase and specifically requires the process to reduce abiotic stresses which is not required of the instant claims and because ‘347 teaches applying the same polyol derivative non-ionic surfactants that are instantly claimed, e.g. sucrose stearate, etc. in the same/overlapping amounts as are instantly claimed to the same types of plants then obviously ‘347s polyol derivative non-ionic surfactants must obviously exhibit the same properties which are instantly claimed, wherein the surfactant does not stimulate resistance to abiotic stress. As such, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed in copending application 16636347.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-18, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 is indefinite because it recites wherein said polyol derivative does not stimulate resistance to abiotic stress. However, compounds are not separable from their properties and some of applicant’s claimed compounds are known in the art to stimulate resistance to abiotic stresses. So it is unclear to the examiner how the claimed compounds can now have different properties than those contrary to those taught in the prior art, e.g. EP2183959 teaches that the claimed/disclosed and exemplified polyol derivative non-ionic surfactant’s of applicant’s claims, e.g. polyethoxylated sorbitan monolaurate are useful for increasing plant growth and health, and are particularly effective in plants under abiotic stress. Thus, the examiner wonders if applicants actually meant to try and exclude the plant population being treated to those which are not under abiotic stress (e.g. being grown in carefully controlled conditions because all plants growing in nature are subject to some level of abiotic stress (e.g. wind, moisture, temperature, etc.)? Thus, exactly what applicants are trying to exclude with their limitation “…polyol…does not stimulate resistance to abiotic stress” is completely unclear to the examiner because of the way it is currently written. For the purposes of applying prior art the examiner is interpreting this limitation as when the claimed polyols are being applied to the same plant species in the same amounts they would obviously be stimulating plant growth and must have the same properties as are instantly claimed because it is known, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3, 10-16 all ultimately depend from claim 17, either directly or indirectly, which is not previously set forth as is required by the 112(d) statute and as such these claims violate 112(d).
Claim 10 is also rejected because it claims wherein the polyol derivative non-ionic surfactant is an ethoxylated sugar derivative. However, ethoxylated sugar derivative is broader in scope than the polyol derivative non-ionic surfactant of claim 17 which is chosen from sucrose esters, sorbitan esters, glucose esters, and mixtures thereof.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 13-18, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106889068 (‘068).
Applicant’s claim:
--A method for stimulating plant growth comprising applying an effective amount of at least one polyol derivative non-ionic surfactant having activity on the seeds and/or the roots of a plant, said polyol derivative being a sugar derivative, in pre or post emergence, on the seed, the roots, the seedling, the plant, the fruit, the flowers, the leaves, the stems, and/or in the soil, and/or the growth medium, before or after sowing.
	Regarding claims 3, 13-18, and 21-22, ‘068 teaches a plant conditioning agent which comprises 5-15 parts of sucrose ester surfactants, which reads on/anticipates the claimed polyol derivative non-ionic surfactants, specifically the instantly claimed sugar derivatives, e.g. sucrose esters that are claimed in claims 9 and 17, and ‘068 further teaches applying these sucrose esters/sucrose ester surfactants in compositions to wheat seeds (which are monocotyledonous) prior to sowing (which anticipates the instantly claimed (cereals and cereal products) in claims 17-18 and 22) in amounts which increase yield, promote germination, promote rooting/root growth, etc. which anticipates the instantly claimed stimulating plant growth, specifically root growth and improving yields of the seed, etc. by applying effective amounts of the sugar derivative/sucrose derivatives to wheat seeds via immersion (See abstract; examples; claims; Test Example 1; Test Example 2; Test Example 3; paragraphs starting with preferably, the conditioning agent  for promoting plant establishment…; section/paragraph starting with beneficial effects of the present invention:…) which anticipates claims 2-3, 17-18. 
	In the examples, ‘068 teaches dissolution of the regulator composition which comprises 5-15 parts of the sucrose ester surfactant into water to prepare an aqueous solution (e.g. single phase solution) of 100 g/L, e.g. 10% of the regulator in water (of which up to 1.5% of the total weight of the aqueous solution comprising the regulator is the sucrose ester, which also reads on/anticipates the claimed ranges of 0.05-30% by weight and 0.01-80% by weight) and teaches immersing wheat seeds (e.g. prior to emergence) into this composition and/or irrigating/watering the plants (rape) and their roots with the aqueous solution of the composition and wherein these treatments lead to improved/promoted/stimulated germination and increased yields and increased root growth which anticipates instant claims 13-18 (See abstract; examples; claims; Test Examples 1-2).
	Regarding applicant’s newly added limitation that the polyol derivative stimulates or promotes the germination…and wherein said polyol derivative does not stimulate resistance to abiotic stress, the claimed compounds which are the same compounds as taught by ‘068, e.g. sucrose esters, and are being applied at the same/overlapping rates instantly claimed and therefore should have the same properties as are instantly claimed as this appears to be a property of the claimed compounds being applied to plants in the same amounts which is taught by ‘068 and it is known, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further all plants grown under natural/outdoor conditions are subject to some degree of abiotic stressors, e.g. wind, water (drought or overwatering), salinity, heat/temperature, etc.
	‘068 teaches all limitations of the instant claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106889068 (‘068, from IDS) as applied to claims 3, 9, 13-18, and 22 above, and further in view of JPS5157556 (‘556, from IDS) and/or EP2183959 (‘959, from IDS and cited in previous action but a clear typo had it missing from the above statement which the examiner is correcting herein).
	Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	‘068 teaches all limitations of claims 3, 13-18, and 22 as discussed above an incorporated herein. Regarding claim 21, ‘068 also teaches dissolution of the regulator composition which comprises 5-15 parts of the sucrose ester surfactant into water to prepare an aqueous solution of 100 g/L, e.g. 10% of the regulator in water (of which up to 1.5% of the total weight of the aqueous solution comprising the regulator is the sucrose ester, which also reads on/anticipates the claimed ranges of 0.05-30% by weight and 0.01-80% by weight) and teaches immersing wheat seeds (e.g. prior to emergence) into this composition and/or irrigating/watering the plants (rape) and their roots with the aqueous solution of the composition and wherein these treatments lead to improved/promoted/stimulated germination and increased yields and increased root growth which reads on claim 21 (See abstract; examples; claims; Test Examples 1-2).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 8 and 11, ‘068 does not appear to specifically teach wherein the sucrose ester is an ester with a fatty acid, specifically sucrose stearate as is instantly claimed. These deficiencies in ‘068 are addressed by ‘556 and/or ‘959.
	‘556 teaches that sucrose fatty acid esters, specifically sucrose stearate (they specifically mention sucrose fatty acid esters, then refer to sugar/sugar-free stearic acid ester in the examples, so it would have been obvious to one of ordinary skill in the art that they mean sucrose stearate, since they were using sucrose fatty acid esters and now the specific fatty acid ester is stearate being used in the examples (See entire detailed disclosure section)) are useful for increasing the growth of rice, specifically rice roots, and yield of rice (See detailed description of the invention section). However, the examiner has requested a written translation of ‘556 to confirm this. 
	‘959 teaches that sucrose stearate is known to improve plant growth and yields in plants which are under stress and/or plants which are planted in areas where stress to plants occurs, which reads on plants planted anywhere outdoors. e.g. the plant does not necessarily have to be under stress for improved growth/yield, it need only be planted in an environment where stresses on plants occur (the natural environment) and when applied to plants under no stress leads to a small energizing ability, which still reads on the claimed method because the claimed application step is being done in ‘959 (See [0011]; [0013]; [0019]; [0022-0026, preferably sucrose stearic acid ester, e.g. sucrose stearate]).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use sucrose stearate as the sucrose ester surfactant in ‘068 in order to develop the method of the instant claims because ‘068 teaches that sucrose ester surfactants are effective at increasing root growth and yields of crops and plants and ‘556 and ‘959 teach that sucrose fatty acid esters specifically sucrose stearate are known to improve root growth in rice, and/or improve plant growth/yield in plants under stress, respectively. Thus, it would have been obvious to select sucrose stearate for used in ‘068 since it was already known in the art to be a sucrose ester surfactant that increased growth and/or yields in plants to which it was applied.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3, 10-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2183959 (‘959, from IDS).
Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 3, 8-9, 11-18, 21-22, ‘959 teaches methods for stimulating plant growth and improving yields, specifically in vegetable crop plants and fruit crop plants, e.g. tomatoes (which are dicotyledenous plants, and vegetable crop plants and therefore read on claims 17-18 and new claim 22) comprising applying an effective amount, specifically from 0.01-10,000 ppm, e.g. 100 pm which is 0.01%, and 10,000 ppm is 1% in solution in post emergence via spraying the leaves with an aqueous solution of the sucrose stearate/sucrose fatty acid ester (which reads on claims 17, 8-9, 11-14) (e.g. post-emergence)  (reads on claim 20) and/or adding the composition to a growth medium in hydroponics, etc. (which reads on claim 21) which reads on the claimed concentrations of 0.01-80% by weight, more specifically from 0.05-30% by weight (claimed in claims 15-16) (see [0040-0041]; Claims; [0026]; Examples 1, 3-4, 6, etc.; [0075]; [0020-0021]). 
Regarding claim 17, ‘959 does not teach wherein the sucrose stearate composition stimulates/promotes root growth, etc. as claimed in claims 2 and 19 and/or has activity on the seeds and/or roots of a plant. However, ‘959 teaches all of the active steps of the instantly claimed method, specifically applying the same compound in the same/overlapping concentrations as those instantly claimed in aqueous solutions via the same methods of spraying or adding the composition to the hydroponic growth substrate and teaches wherein these compositions improve growth of plants and these can be the same population of plants instantly treated as the instantly claimed method still does not exclude plants which are/can be under stress conditions because all plants unless they are being grown under completely controlled conditions will encounter at least some level of abiotic stress (winds, temperature changes (hot days, cool/cold days/nights, too much water on some days, etc.). As such, because all of the active steps of the claimed method are being accomplished in ‘959 with the same/overlapping concentrations of the same sucrose stearate and/or other polyol derivative non-ionic surfactant being applied in the same manner to the same plants, then obviously the methods disclosed in ‘959 would also be achieving increased root growth whether or not it was previously recognized because all of the steps of the instantly claimed method are the same as those disclosed and taught in ‘959.
Regarding claim 10, 959 teaches methods for stimulating plant growth and improving yields, specifically in vegetable crop plants and fruit crop plants, e.g. tomatoes (which are dicotyledenous plants, and vegetable crop plants and therefore read on claims 17-18 and new claim 22) comprising applying an effective amount, specifically from 0.01-10,000 ppm, e.g. 100 pm which is 0.01%, and 10,000 ppm is 1% in solution in post emergence via spraying the leaves with an aqueous solution of sugar-derivative type surfactant, wherein the surfactant is preferably polyoxyethylene sorbitan monolaurate which is one of the instantly preferred ethoxylated sugar derivatives (see [0022]; [0026]; [0031]; [0029]; [0040-0041]; Examples 1, 3-4, 6, etc.; [0075]; [0020-0021]).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)/ Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
‘959 merely does not teach an express example of the instantly claimed method or wherein the sucrose stearate has activity on the seeds or roots of the plant as is instantly claimed. However, as discussed above ‘959 teaches all of the instantly claimed active steps of the instantly claimed method, specifically applying the same sucrose stearate compound in the same/overlapping concentrations as those instantly claimed in aqueous solutions via the same methods of spraying or adding the composition to the hydroponic growth substrate and teaches wherein these compositions improve growth of plants which are stressed and these can be the same population of plants instantly treated as the instantly claimed method does not exclude plants which are/can be under stress conditions. As such, because all of the active steps of the claimed method are being accomplished in ‘959 with the same/overlapping concentrations of sucrose stearate and/or other polyol derivative non-ionic surfactants being applied in the same manner to the same plants, it is obvious that the methods disclosed in ‘959 would also be achieving increased root growth and/or have activity on seeds and/or roots of the plants whether or not it was previously recognized because all of the steps of the instantly claimed method are the same as those disclosed and taught in ‘959.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims and new claims, filed 05/09/22, have prompted the revised and new grounds of rejection presented herein.
	Applicant’s arguments with respect to the 102 and 103 rejections over CN106889068 have been fully considered but were not persuasive. Specifically, applicants argue that ‘556 in no way discloses a plant growth stimulating activity attributable to a sucrose fatty acid ester, but instead to a composition of a sucrose fatty acid ester comprising a fertilizer. The examiner respectfully points out that the instantly claimed method comprises applying an effective amount of at least one polyol derivative non-ionic surfactant, specifically a sugar derivative. The claimed method does not exclude the addition of other active agents, e.g. fertilizers, or the fact that the sucrose stearate acts on the roots or seeds of  a plant in conjunction/combination with additional growth stimulants, e.g. fertilizers because the instant claims use comprising language which is open-ended and does not exclude the addition of other active agents for plant growth, e.g. fertilizers, etc. from being present in applicant’s claimed method. Further, ‘556 teaches wherein the composition comprises sucrose stearate one of applicant’s preferred sugar derivative non-ionic surfactants in amounts of up to 1.5% of sucrose stearate/sugar derivative non-ionic surfactant when diluted in water which also reads on/anticipates the claimed ranges of 0.05-30% by weight and 0.01-80% by weight of the sugar derivative non-ionic surfactant and ‘556 teaches immersing wheat seeds (e.g. prior to emergence) into this composition and/or irrigating/watering the plants (rape) and their roots with the aqueous solution of the regulator composition and wherein these treatments lead to improved/promoted/stimulated germination and increased yields and increased root growth and it is known, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, because ‘556 teaches applying the same amounts of the same sugar derivative non-ionic surfactants, e.g. sucrose stearate that are instantly claimed to the same plants which are instantly claimed then the composition of ‘556 must necessarily exhibit the same effects/properties, e.g. they would result in the same methods that are instantly claimed (e.g. that the polyol derivative non-ionic surfactant would inherently stimulate or promote germination and/or root growth…) when applied to the same plants in the same amounts because, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the application of the same sucrose ester surfactants in the same/overlapping amounts to the same plant species via the same method steps instantly claimed (e.g. all of which are taught by ‘068) then the properties/results applicant discloses and/or claims are necessarily present. 

Applicants then argue their amendments have limited the environment to plants which are growing in a stressed environment. The examiner respectfully disagrees because applicants have merely added the wherein clause “said polyol derivative non-ionic surfactant does not stimulate resistance to abiotic stress”. This wherein clause merely tries to limit the polyol derivative non-ionic surfactant to those which do not have activity to stimulate resistance to abiotic stress, whereas the method is to stimulating plant growth comprising applying and effective amount of one polyol derivative non-ionic surfactant to plants, wherein the plants and environmental conditions the plants are growing in are not limited in scope (e.g. nothing in the claimed method limits the plants to be growing under conditions where they are not stressed). Further, all plants growing outdoors would be subjected to at least some level of abiotic stress because the environmental conditions are not controlled, (e.g. winds, changing temperatures (too hot/cold), water conditions (too much rain some days versus no rain other days), etc.). Thus, the examiner respectfully points out that root and/or seed stimulating activity, specifically stimulation of root growth is a property of the claimed sugar derivative compounds, e.g. the specifically claimed sucrose stearate and/or polyoxyethylene sorbitan monolaurate, when applied in the claimed concentrations of 0.1-80% by weight which is also taught by ‘959 as is discussed above, pre- or post-emergence to plants, soil/growth medium, roots, seed, seedling, etc. as is instantly claimed whether or not it was previously recognized in the prior art because it is known, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (e.g. the claimed not stimulating resistance to abiotic stress). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Further, while applicant’s have added the limitation that the polyol derivative does not stimulate resistance to abiotic stress, as the prior art teaches the same sorbitan esters, specifically polyethoxylated sorbitan monolaurate, applied in the same/overlapping amounts as those instantly claimed then the prior art composition being applied to plants must necessarily have the same properties. 
 Applicants then argue that ‘959 only teaches applying the same sugar derivative non-ionic surfactants, e.g. sucrose stearate, polyoxyethylene/polyethylene oxide sorbitan laurate which is the same as the instantly claimed/preferred polyethoxylated sorbitan laurate, etc. in amounts which overlap/read on those instantly claimed, e.g. specifically from 0.01-10,000 ppm, e.g. 100 pm which is 0.01%, and 10,000 ppm is 1% in solution in post emergence via spraying the leaves with an aqueous solution of sugar derivative non-ionic surfactants and/or adding the composition to a growth medium in hydroponics, etc. which reads on the claimed concentrations of 0.01-80% by weight, more specifically from 0.05-30% by weight (see [0040-0041]; Claims; [0026]; Examples 1, 3-4, 6, etc.; [0075]; [0020-0021]) to plants which are under abiotic stress as ‘959 teaches it alleviates plant stress and energizes/improves growth in plants which are grown in stress environments, and applicants argue that ‘959 teaches away from applying the sugar derivative type non-ionic surfactants in an environment which is suitable for plant growth and which does not impose stress to plants. The examiner respectfully points out that there are no environmental limitations on the instantly claimed method, e.g. the method reads on plants which are growing in a stressed environment because applicant’s have not specified a specific plant population which is being treated, e.g. it includes any plants, even those which are under stress especially since all plants being grown outdoors are to some degree stressed, and ‘959 specifically teaches wherein these compositions comprising the exact same sugar derivatives that are instantly claimed/preferred, e.g. sucrose stearate, polyoxyethylene/polyethylene oxide sorbitan laurate, in the same amounts which are instantly claimed e.g. up to 1% in solution and which are applied via the same methods, e.g. spraying the leaves of the plant or adding to growth medium in hydroponics, to the same plant species instantly claimed, e.g. tomatoes (which are dicots) and which read on the instantly claimed fruit/vegetable crop plants claimed in claim 22. Thus, contrary to applicants arguments ‘959 still reads on applicant’s claims which are much broader in scope than the plants/plant growing conditions they are arguing especially since ‘959 teaches the same active steps of applying the same sugar derivative non-ionic surfactants, e.g. sucrose stearate, polyoxyethylene/polyethylene oxide sorbitan laurate, in the same amounts which are instantly claimed/amounts which fall within the instantly claimed range via the same methods of application to the same plants which are instantly claimed, as such whether or not it was previously recognized in ‘959, ‘959 teaches the instantly claimed method because each step of the instantly claimed method was already taught in ‘959 and the method of ‘959 is being performed on the same plants that are instantly claimed. Applicant’s then argue that ‘959 does not provide any preference for sucrose stearate. The examiner respectfully points out that the instantly claimed method does not require sucrose stearate, until dependent claim 12, and whether or not ‘959 teaches any specific benefit for sucrose stearate, ‘959 expressly teaches that sucrose stearate and polyoxyethylene/polyethylene oxide sorbitan laurate are preferred as per [0026]; and [0028] for improving plant growth in stress environments (abstract; [0006]; [0011]; [0018-0019]). Thus, contrary to applicant’s arguments one of ordinary skill in the art would find the instant invention to be obvious in view of the prior art as discussed above and/or anticipated by the prior art as is discussed above at this time. Especially since applicants claims are much broader in scope than the conditions, etc. that they are arguing in their remarks.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616